United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                    IN THE UNITED STATES COURT OF APPEALS November 17, 2005

                              FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                     Clerk



                                     No. 05-30218
                                   Summary Calendar


      WENDELL ARMANT and DR. CAROL THOMPSON-ARMANT

                                                  Plaintiffs-Appellants,

                                         versus

      JOSEPH WEST, ET AL

                                                  Defendants-Appellees.


               Appeal from the United States District Court for
                      the Eastern District of Louisiana
                         (USDC No. 2:04-cv-2336)
      _________________________________________________________


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.

PER CURIAM:*1

        Reviewing the record de novo, we affirm the district court’s dismissal of Armant’s
suit for the following reasons:


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                         Page 1
1.   The Rooker-Feldman doctrine establishes that lower federal courts lack

     jurisdiction to review state court judgments when the constitutional claims are

     “inextricably intertwined” with a challenged state court judgment. Richard v.

     Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 350 (5th Cir. 2003).

     Unsuccessful parties in a state court cannot reconstitute their cases as Section 1983

     claims to sidestep this rule. Liedtke v. The State Bar of Texas, 18 F.3d 315, 318

     (5th Cir. 1994).

2.   In their Section 1983 suit, the Armants hope a federal court will find that the

     appellees engaged in illegal conduct in their effort to enforce Judge Giarrusso’s

     judgment. However, it is impossible to reach this conclusion without first

     establishing that Judge Giarrusso’s judgment was deficient. That issue has already

     been addressed by the Louisiana’s Fourth Circuit and Supreme Court. The bottom

     line is that these two issues are inextricably intertwined.

     Affirmed.




                                         Page 2